DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Status of Claims
Claims 1-2, 4-5, and 8-12, filed on 05/31/2022, are under consideration. Claims 1, 8 and 12 are amended, and claims 3 and 6-7 are cancelled. 
The previous 35 U.S.C. §112 rejections and 35 U.S.C. §102 rejections of the claims are withdrawn in view of Applicants’ amendments.
Response to Arguments
Applicant’s arguments, see pg. 6-10 filed 05/31/2022, with respect to the rejections of the claims under 35 U.S.C. 102/103 in view of Teles et al.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicants argue that Teles is silent about conditions of the recovery of the homogeneous hydrogenation catalyst (pg. 7-8 of Arguments/Remarks) being 10-30°C and 0.1 bar or less or in a  nitrogen atmosphere. This argument is persuasive.
Note here that arguments directed to the “recovering” of the homogeneous catalyst as an independent step from the “step of distilling  and separating” points to an issue in claim 1 which will be discussed below under the indefiniteness section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claims 1 and 12 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 05/31/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the prior art reference fails to disclose a separate and distinct “recovering” of the homogeneous catalyst step, and this statement indicates that the invention is different from what is defined in the claims because both claims 1 and 12 recite the “recovering” step as being included in the “step of distilling and separating”.
For proper formatting and for consistency with the arguments and Specification, it is suggested that the “recovering” of the homogeneous catalyst should be recited separately (e.g. reciting “a step of recovering the selective homogeneous hydrogenation catalyst at …” that is separate and independent). The current language suggests that the “recovering” is part of the distilling and separating step and can be interpreted as a result of the latter step (i.e. recovering the homogeneous catalyst from the distilling and separating of unreacted cyclododecatriene and cyclododecadiene, and cyclododecene product from the reaction mixture).
claims 2, 4-5 and 8-11 are also rejected under 35 U.S.C. §112 by virtue of their dependence from claim 1.  
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to recover a homogeneous hydrogenation catalyst comprising:
i)	selectively hydrogenating cyclododecatriene in stirred tank reactor provided with a gas induction hollow stirrer to synthesize cyclododecene product in a reaction mixture and in the presence of the claimed catalyst comprising ruthenium chloride (1 part ratio), triphenylphosphine (100-300 part ratio), formaldehyde (150-500 part ratio);
ii)	distilling and separating the reaction mixture to obtain unreacted cyclododecatriene, cyclododecadiene, and cyclododecene product from the reaction mixture; and
iii)	recovering the selective homogeneous hydrogenation catalyst at a temperature of 10-30°C and 0.1 bar or less or in a  nitrogen atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772